Citation Nr: 0619822	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and T.Y.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 21, 1986, to 
May 12, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran originally perfected an appeal in regard to the 
issue of entitlement to service connection for post-traumatic 
stress disorder.  The veteran later withdrew his appeal of 
the issue at his Travel Board hearing in February 2006.  See 
38 C.F.R. § 20.204 (2005).  Accordingly, the veteran's appeal 
is limited to the issue of service connection for depression.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty from February 21, 1986, to 
May 12, 1986.  He contends that he currently suffers from 
depression based on events that occurred during his period of 
service and as a result of his discharge.  

The veteran has submitted several letters from F. G. Stanley, 
Ph.D., in support of his claim.  Dr. Stanley has said he 
first treated the veteran in October 2001.  Dr. Stanley's 
treatment records are not associated with the claims file and 
should be requested on remand.  

The several statements from Dr. Stanley related the veteran's 
depression to his military service.  He referred to service 
personnel records in the claims file as support for his 
opinion that the veteran's depression was related to service.  

In light of Dr. Stanley's several letters relating the 
veteran's depression to service, a medical examination is 
required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

The veteran also reported that he saw a psychiatrist during 
basic training when he testified in February 2004.  He said 
that the psychiatrist told him that he was having normal 
problems.  He did not see the psychiatrist again.  There is 
no evidence of any psychiatric evaluation or consult in the 
veteran's service medical records (SMRs).  The SMRs are the 
military health records for each veteran and typically 
include all physical examinations and entries from outpatient 
medical and dental treatments.  However, the SMRs do not 
include mental health records, such as psychological 
evaluations and other mental health consultations.  Such 
records are normally retained by the facility that created 
the record for 5 years before the records are destroyed.  
While the mental health records concerning the veteran may 
have been destroyed, a request to obtain these records must 
be made.

Finally, the veteran testified at a Travel Board hearing in 
February 2006.  He asked that the record be kept open for 30 
days so that he could submit a statement from his pastor in 
support of his claim.  The veteran said that the pastor had 
known him before and after service and for many years.  The 
record was kept open but the veteran did not submit any 
additional evidence.  On remand the veteran should be 
requested to provide the statement from his pastor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for psychiatric 
symptoms/disorders since service.  The RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured. 

2.  The veteran should be requested to 
provide a statement from his pastor as he 
reported he would do at the time of his 
Travel Board hearing in February 2006.

3.  The RO should contact the appropriate 
record agency for any mental health 
records concerning the veteran, to 
include a psychiatric consult or 
evaluation that was done during the 
veteran's basic training in 1986.

4.  Upon completion of the above, the 
veteran should be afforded a psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders which 
may be present.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed.  The veteran's 
claims file must be made available to the 
examiner for review.  For any psychiatric 
diagnosis the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
disability began during the veteran's 
active military service.  The report of 
examination must include the complete 
rationale for all opinions expressed.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



